Title: From George Washington to Maria I, 17 February 1797
From: Washington, George
To: Maria I


                        
                            Great and Good Friend 
                         17 Feb. 1797
                        Desirous of continuing a friendly and useful intercourse between the subjects
                            of your Majesty and the Citizens of these States, and the proofs of our good will and
                            consideration towards your Majesty, I have named John Quincy Adams, one of our distinguished
                            Citizens, Minister Plenipotentiary for the United States of America near your Majesty. He
                            knows the interests we take, and shall ever take, in your prosperity and happiness; and I
                            beseech your Majesty to give entire Credence to whatever he shall deliver on our part, and
                            most of all when he shall assure you of the sincerity of our friendship.
                        I pray God to keep you, Great and Good Friend under his holy protection.
                            Written at Philadelphia the Seventeenth day of February 1797. Your Good Friend
                        
                            Go: Washington
                            
                        
                    